June 28, 1993
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                        

No. 92-2195

                     STEPHEN J. VESSELLA,

                    Plaintiff, Appellant,

                              v.

                 DEPARTMENT OF THE AIR FORCE,

                     Defendant, Appellee.

                                        

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. A. David Mazzone, U.S. District Judge]
                                                    

                                        

                            Before

                  Torruella, Cyr and Boudin,
                       Circuit Judges.
                                     

                                        

   Stephen J. Vessella on brief pro se.
                      
   A. John  Pappalardo, United  States Attorney, and  Cheryl L.
                                                               
Conner, Assistant U.S. Attorney, on brief for appellee
    

                                        

                                        

          Per Curiam.   Plaintiff,  a former employee  of the
                    

Department  of the  Air Force,  appeals the  district court's

grant of  summary judgment dismissing  his complaint  brought

under  the  Privacy  Act.    The  district  court  held  that

plaintiff's   complaint   was   barred  because   it   was  a

"transparent attempt" to collaterally attack the result of an

earlier proceeding brought under the Civil Service Reform Act

("CSRA").    Alternatively, the  court held  that plaintiff's

allegations failed  to set forth claims  cognizable under the

Privacy Act. 

          Since  we  agree with  the  district court's  first

ground

for decision,  we have  no  need to  separately consider  the

sufficiency  of  the  claims  under  the  Privacy  Act.    We

summarize  below  only  the  record facts  necessary  to  our

opinion.

          The dispute  here began with  an investigation  and

report  by the  Air  Force Office  of Special  Investigations

("AFOSI") regarding certain allegedly improper claims made by

plaintiff for reimbursement of travel expenses.  Based on the

contents  of  the  AFOSI  report, the  Air  Force  issued  to

plaintiff a  "Notice of Proposed Removal."   Plaintiff sought

help from his union.  After a meeting with  plaintiff and his

union representative, the Air Force Deciding Official instead

determined, on  July 19,  1989, to  suspend plaintiff for  14

                             -3-

days and demote  him one grade.   Plaintiff filed  grievances

from the agency's actions,  and then voluntarily resigned his

position on October 27, 1989.  

          Approximately  four months  after he  resigned, and

seven months  after issuance of  the decision to  suspend and

demote him, plaintiff filed an appeal from the  decision with

the   Merit  Systems   Protection   Board   ("MSPB").     The

Administrative Judge ("AJ") initially issued an order to show

cause  why the  appeal should  not be  dismissed for  lack of

jurisdiction since  ordinarily an employee's choice  to use a

negotiated  grievance process ousts the MSPB of jurisdiction.

5  U.S.C.      4303,   7121(e),  7512.    However,  plaintiff

prevailed  on the  jurisdictional issue,  producing documents

which  showed  that his  grievances  were  filed before,  not

after,  the  critical  effective  date of  the  demotion  and

suspension decision.    Nonetheless, the  AJ  concluded  that

plaintiff's  appeal should  be dismissed  because it  had not

been filed  within the 20  day regulatory filing  period, and

plaintiff's evidence failed to demonstrate good cause for the

delay.  Vessella  v. Department  of the Air  Force, MSPB  No.
                                                  

BNO7529010127, Initial Dec. at  2, 3-5 (June 14, 1990).   The

full  Board  affirmed  the  dismissal on  October  10,  1990.

Vessella  v. Department  of the  Air Force,  1990 MSPB  LEXIS
                                          

1401.   Plaintiff  was notified  of his  right to  appeal the

dismissal  within  30 days  to  the Federal  Circuit  under 5

                             -4-

U.S.C.   7703(b)(1).     Instead of taking a direct appeal to

the  Federal Circuit, on March 1, 1991 plaintiff brought this

suit alleging violations of the  Privacy Act.  The violations

plaintiff alleges here are the same as those he challenged as

impermissible  adverse personnel  practices before  the MSPB.

Without attempting to characterize his claims precisely, they

include   the   agency's   allegedly  improper   maintenance,

circulation,  and action upon  inaccurate documents involving

the  AFOSI  investigation;  the  alleged  withholding   of  a

favorable  document  for  a  period of  time;  discussion  of

plaintiff's case with other employees without his permission;

and   requests  that   he  disclose   certain   tax  records.

Plaintiff's complaint sought from the district court remedies

normally   within  the   purview  of   the  MSPB,   including

reinstatement to his former position,  backpay, employment in

another  office, and correction  of inaccuracies, in addition

to compensation for unspecified injury to his reputation. 

          The Privacy  Act  permits  an  individual  to  seek

correction of  an agency's  inaccurate or incomplete  records

and  other  relief in  defined circumstances.   It cannot  be

used,  however,  to  frustrate the  exclusive,  comprehensive

scheme provided  by the CSRA for  federal employee challenges

to adverse agency personnel decisions.  See 5 U.S.C.    2301,
                                           

2302,  7512, 7513; Kleiman v. Department  of Energy, 956 F.2d
                                                   

335,  338 (D.C.  Cir.  1992), aff'g  742  F. Supp.  697,  699
                                   

                             -5-

(D.D.C. 1990);  Hubbard v. U.  S. EPA, Adm'r,  809 F.2d  1, 5
                                            

(D.C.  Cir. 1986),  aff'd in  part on  other grounds  sub nom
                                                             

Spagnola  v. Mathis, 859 F.2d 223 (D.C. Cir. 1988) (en banc);
                   

Henderson v. Social Security Admin., 908 F.2d 559 (10th  Cir.
                                   

1990).  

           While plaintiff  argues here that he  was unfairly

deprived of a hearing under the CSRA by the dismissal of  his

claims  as  untimely,  he  was afforded  the  opportunity  to

challenge  the  dismissal  through  a direct  appeal  to  the

Federal Circuit.  5  U.S.C.    7703(b)(1).  By  restyling his

action  as  a Privacy  Act  claim  instead, he  impermissibly

attempts  to bypass the CSRA's regulatory scheme.  As we have

observed in related contexts, "the history and intent of  the

CSRA  plainly  prefigures  that  collateral   district  court

jurisdiction  would  impede  the  ideals of  fast,  efficient

management and  greater  uniformity in  the  judicial  review

process."  Roth v. United States, 952 F.2d 611, 615 (1st Cir.
                                

1991) (quoting  Berrios v. Department  of the Army,  884 F.2d
                                                  

28,  31-32 (1st  Cir. 1989))  (holding that  CSRA's exclusive

remedial scheme  precludes district court suits  by employees

alleging Bivens and state law tort claims).
               

          Plaintiff  also  challenges   as  error  some   ten

procedural rulings by the district court, including denial of

a request  for appointed  counsel and alleged  misreadings of

the  record.  Appointment of counsel in civil cases is within

                             -6-

the broad discretion  of the district  court.  Desrosiers  v.
                                                         

Moran, 949  F.2d 15, 24  (1st Cir.  1991).  We  see no  abuse
     

here.   Having reviewed  the record  de novo,  as we  must on
                                            

summary judgment, we find  that the district court thoroughly

and  fairly  characterized the  facts.   We  see no  merit in

plaintiff's remaining contentions.   

          Affirmed.
                  

                             -7-